Citation Nr: 0617194	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease, lumbosacral 
spine, with chronic bilateral radiculopathy, in excess of 20 
percent prior to January 23, 2004, and in excess of 60 
percent as of January 23, 2004.

2.  Entitlement to an increased disability rating for 
service-connected bursitis of the right (major) shoulder with 
limitation of motion, in excess of 0 percent prior to January 
23, 2004, and in excess of 10 percent as of July 1, 2004.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected arthritis of the right knee.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected arthritis of the left knee.  

5.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to service connection for a bilateral elbow 
disorder.

8.  Entitlement to service connection for a left shoulder 
disorder.

9.  Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO) dated in August 2003 that assigned 
a 20 percent rating for service-connected bilateral 
sacroiliac arthritis, effective from March 6, 2003; denied 
entitlement to an increased (compensable) rating for service-
connected hearing loss; denied entitlement to an increased 
(compensable) rating for service-connected bursitis of the 
right shoulder; granted service connection for arthritis of 
the knees, evaluated as 10 percent disabling, effective from 
March 6, 2003; and denied service connection for arthritis of 
the feet, elbows, left shoulder, and hands.  

In November 2004, the RO awarded a 60 percent rating for 
service-connected degenerative disc disease of the 
lumbosacral spine with bilateral chronic radiculopathy 
(previously characterized as bilateral sacroiliac arthritis), 
effective from January 23, 2004.  The RO also awarded a 
separate 10 percent rating for each knee, effective from 
March 6, 2003, and a 10 percent rating for service-connected 
bursitis of the right shoulder, effective from July 1, 2004.

The veteran has requested special monthly compensation based 
upon the need for aid and attendance.  See Statement dated 
December 4, 2004.  This claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  In this case, 
additional development is necessary for VA to fulfill its 
duties under the VCAA.  

The veteran has stated, in statement received at the RO in 
March 2004, that he receives Social Security Administration 
disability benefits.  He requested that the VA obtain his 
records to review in connection with all of his VA claims on 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized the need to obtain SSA medical 
records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  The RO should 
obtain and consider all the veteran's SSA records.  

As the case must be remanded for the foregoing reason, the 
Board finds that additional examination is warranted to 
evaluate the severity of the veteran's service-connected 
disabilities.  The veteran has also identified ongoing 
relevant treatment from VA facilities in Manila and Pasay 
City, and Cybercare, a private facility.  Additional records 
from these facilities should also be obtained.  

As to the veteran's service-connected low back disability, 
the Board notes that the veteran filed his claim in March 
2003.  Effective September 23, 2002, VA revised the criteria 
for diagnosing and evaluating intervertebral disc syndrome 
(IDS).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for IDS.

The representative urges that the veteran is eligible for a 
higher rating for his low back under the revised schedule 
pertaining to the back.  The representative points out that 
separate ratings for associated neurological abnormalities 
may be granted under the revised code.  He cites to several 
findings of neurological abnormality in the record, and 
suggests further examination would substantiate the claimed 
increased symptomatology.  The Board notes that the veteran 
was hospitalized for five days in February 2005 for low back 
symptoms.  

As to the claims for service connection for a left shoulder 
disorder and elbow and hand disorders, the veteran should be 
afforded an examination to determine the likelihood of 
whether there is a current disorder which is related to 
service.  Service medical records show treatment for hand 
injuries and/or symptoms in May 1967, June 1969, July 1979, 
April 1970, and May 1984, with an August 1969 x-ray showing a 
fracture of the left third digit; left shoulder crepitus in 
October 1984; and treatment for elbow symptoms in November 
and December 1969.

Finally, the Board notes that the veteran has requested a 
copy of his personal hearing transcript conducted at the RO 
in January 2004.  See Statement dated March 23, 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a copy of his 
hearing transcript dated in January 2004.

2.  Obtain from SSA a copy of their decision 
regarding the veteran's claim for Social 
Security disability benefits, as well as the 
medical records relied upon in that 
decision.

3.  Make arrangement to obtain the veteran's 
VA treatment records from the facilities in 
Manila and Pasay City, dated since March 
2003.

4.  Make arrangement to obtain the veteran's 
treatment records from Cybercare, dated 
since December 2003.  

5.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with 
the claims file, schedule the veteran for a 
VA orthopedic examination. The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination. The 
examiner should indicate in the report that 
the claims file was reviewed. All necessary 
tests, including x-rays and neurological 
studies, if indicated, should be conducted.  
A rationale for any opinion expressed should 
be provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected lumbosacral 
strain with degenerative disc disease and 
radiculopathy, bursitis of the right 
shoulder, arthritis of the right knee, and 
arthritis of the left knee. 

With respect to the lumbar spine, the 
examiner should specifically document 
whether there is any ankylosis of the spine.  
The examiner should also identify any 
orthopedic and neurological findings related 
to the service-connected disability and 
fully describe the extent and severity of 
those symptoms.

With respect to the knees, the examiner 
should document the presence and severity of 
any lateral instability, subluxation, 
locking, and/or effusion into the joint.
      
The examiner should conduct range of motion 
testing of the lumbar spine, right shoulder, 
and knees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is 
asked to describe whether pain significantly 
limits functional ability during flare-ups 
or when the joints are used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner should state whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
disorder of the elbows, left shoulder and/or 
hands had its onset during active service or 
is related to any in-service disease or 
injury.  As noted above, service medical 
records show treatment for hand injuries 
and/or symptoms in May 1967, June 1969, July 
1979, April 1970, and May 1984, with an 
August 1969 x-ray showing a fracture of the 
left third digit; left shoulder crepitus in 
October 1984; and treatment for elbow 
symptoms in November and December 1969.

6.  Schedule the veteran for a VA 
audiological examination to assess the 
current severity of his service-connected 
hearing loss. The claims file must be made 
available to the examiner, and the examiner 
should indicate in the report that the 
claims file was reviewed.  Any indicated 
tests should be accomplished.

7.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  As noted above, the 
veteran's representative has requested that 
separate ratings for associated neurological 
abnormalities be granted under the revised 
spine codes, and this should be addressed.  

8.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







